DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the papers as filed 1/9/2020.	
Claim(s) 1-11 is/are pending.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC §§ 102-103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

I. Claim(s) 1-11 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ES 2632247 to Garcia (G02B 6/02; 09-2017). 

Citation is given to the machine translation accompanying the office action.
Citation is for the convenience of the reader, assumed to be of skill in the art. The rejection should be understood as over the entire reference, and not just those portions called out in the rejection. 
With respect to Claim 1, this claim recites in the preamble “[a] cable.” A cable is taught. (Garcia “Title,” “Abstract,” passim). 
Claim 1 further requires “a telecommunication section including at least one optical fiber.” Garcia teaches at least one optical fiber. (Garcia at 7) (“one or more optical fibers (11)”).  
Claim 1 further requires “at least two electric sections each including at least one bundle of carbon nanotube yarns.” At least two sections with nanotube fibers are taught. See e.g. (Garcia at 11, “Fig. 16”). Garcia does not use the “yarn” language. However, to the extent the “yarn” language in the claim implies some twist, at least the “winding” to form “cables” language is interpreted as addressing the “yarns” of the claims. (Garcia at 4). 
Claim 1 further requires “a matrix encapsulating the telecommunication section and the at least two electric sections, wherein the telecommunication section is arranged in the matrix between two electric sections of the at least two electric sections, and the optical fiber and bundles of carbon nanotube yarns are positioned at substantially a same level to form a ribbon.” Various coatings are taught encapsulating the various sections. (Garcia at 6 – list of elements, note 7 = polymeric structure; paragraph bridging pages 6-7, discussing polymeric structure 7; passim).
As to Claim 2, multiple optical cables are taught. (Garcia at 7) (“one or more optical fibers”). 
As to Claim 3, multiple telecommunication sections are taught. (Garcia “Fig. 17,” accompanying text). 
As to Claim 4, multiple nanotube bundles/yarns are taught. (Garcia “Figs,” accompanying text). 
As to Claim 5, the sections are so arranged. (Garcia “Fig. 16”). 
As to Claim 6, as understood, no special “configuration” is disclosed, i.e. it is the potential source that the wires are connected to that “configures” the electric section. The discussion of the electrical sections above is relied on. 
As to Claim 7, “substantially similar” is broad language. The figures are construed as teaching substantially similar diameters. (Garcia “Figs.”). 
Claim 8, the nanotubes are coated. (Garcia at 8). 
As to Claim 9, “approximately [] between 1 and 10 thousands of an inch” is interpreted as “about 5-10 µm.” (Garcia at 9). 
As to Claim 10, the nanotubes are taught. (Garcia at 8).
With respect to Claim 11, this claim requires “providing at least one optical fiber.” Optical fibers are provided. (Garcia at 7).
Claim 11 further requires “providing at least two groups of carbon nanotube yarns.” At least two groups with nanotube fibers/yarns are taught. See e.g. (Garcia at 11, “Fig. 16”).
Claim 11 further requires “providing each group of carbon nanotube yarns with a respective coating layer to form a bundle.” Coatings are provided. (Garcia at 8). 
Claim 11 further requires “embedding in a matrix the at least one optical fiber and at least two bundles of carbon nanotube yarns, a telecommunication section being arranged between two bundles of carbon nanotube yarns of the at least two bundles of carbon nanotube yarns at substantially a same level to form a ribbon.” The optical fiber and nanotube yarns are so arranged/embedded. (Garcia “Fig. 16”). 

II. Claim (s) 1-11 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over ES 2632247 to Garcia (G02B 6/02; 09-2017). 

	The discussion accompanying “Rejection I” above is incorporated herein by reference. To the extent any of the cited passages can be characterized as combining embodiments, selecting from lists, etc. (no such concession is made), any such combination/selection is obvious. The articulated rationale is that it reflects application of known techniques, materials, elements, etc. consistent with known methods to achieve predictable results. This does not impart patentability. MPEP 2143. To the extent any of the cited passages can be characterized as not teaching claimed 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2017/0287597 to Wagner, et al.
US 2006/0045442 to Varkey, et al.
US 2012/0000691 to Shah, et al.
US 10,388,430 to Evans
US 2014/0025007 to Fink, et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736